Citation Nr: 0622329	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared at a Travel Board Hearing in August 2004 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

In January 2005, the veteran's case was advanced on the 
Board's docket pursuant to the provisions of 38 C.F.R. § 
20.900(c).  Later in January 2005, the Board remanded the 
claim for further development.  The case has been returned to 
the Board.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: chronic lumbosacral strain, rated as 40 percent 
disabling; left (minor) shoulder impingement syndrome, rated 
as 20 percent disabling; left knee chondromalacia, rated as 
20 percent disabling; left knee arthritis, rated as 10 
percent disabling; left hip bursitis, rated as 10 percent 
disabling; and right hip bursitis, rated as 10 percent 
disabling.  A combined 70 percent disability rating is now in 
effect.  

2.  The medical evidence of record is in equipoise as to 
whether the veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

A VCAA letter was sent to the veteran and to his 
representative by the RO in March 2005.  The veteran and his 
representative have not contended that VCAA notice was in any 
way inadequate.  In any event, in light of its decision 
granting TDIU, the Board finds that any purported VCAA 
deficiencies amount to nonprejudicial error.  The Board is 
confident that the RO will provide any additional appropriate 
notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
prior to its assigning an effective date and notes that the 
RO did provide general notice with regard to the effective 
dates in a March 2006 letter.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2005).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a TDIU "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese, 7 
Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).

For purposes of a TDIU, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the orthopedic system; 
(4) multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran's service-connected disabilities are the 
following: chronic lumbosacral strain, rated as 40 percent 
disabling; left (minor) shoulder impingement syndrome, rated 
as 20 percent disabling; left knee chondromalacia, rated as 
20 percent disabling; left knee arthritis, rated as 10 
percent disabling; left hip bursitis, rated as 10 percent 
disabling; and right hip bursitis, rated as 10 percent 
disabling.  These disabilities are affecting a single body 
system, the orthopedic system.  A combined 70 percent 
disability rating is now in effect.  Therefore, for purposes 
of TDIU, the veteran has one disability rated as 70 percent 
disabling and the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).    

The veteran also has a major non-service-connected 
disability, osteoarthritis of the right shoulder.  The Board 
notes initially that while statements from the veteran's 
Vocational Rehabilitation case manager reveal that the 
veteran has had employment difficulties due to psychiatric 
symptomatology, there is no question from a review of the 
medical evidence of record that the veteran is currently 
incapable of sustaining substantially gainful employment, 
both physical and sedentary employment, when service-
connected disabilities and the osteoarthritis of the right 
shoulder are considered.  Specifically, VA medical records 
dated in February 2004 and September 2005 reflect that the 
use of Percocet and morphine caused the veteran to be slow, 
lazy, and drowsy.  The question that remains to be answered 
is whether his service-connected disabilities, alone, can 
support such a finding.

The August 2005 VA examiner opined that the veteran's 
service-connected disabilities preclude him from physical 
employment but not sedentary employment.  The veteran has 
claimed that his service-connected disabilities preclude him 
from sedentary employment because of the functional 
impairment caused by taking medications for such 
disabilities.  

The Board finds that the evidence is in equipoise as to 
whether the veteran's service-connected disabilities, alone 
with consideration of the side effects from use of 
medications to treat such disabilities, render him unable to 
secure or follow a substantially gainful occupation.  There 
is conflicting evidence regarding this matter.

The VA medical records from 2003 show that the veteran was 
taking Percocet for his right shoulder osteoarthritis.  
Moreover, the September 2005 VA examiner indicated that 
medications prescribed for the service-connected disabilities 
if taken appropriately should not cause any cognitive 
impairment.  The examiner added that if the medications do 
cause cognitive impairment, then the medications should be 
reduced since the main reason of medication use during pain 
is to maintain functioning.

On the other hand, a September 2003 VA treatment record 
reveals that morphine was prescribed for bilateral 
polyarticular osteoarthritis, rather than merely right 
shoulder osteoarthritis.  Also, a June 2004 VA treatment 
record shows that the veteran had chronic pain from the neck 
down, to include in the areas of his service-connected 
disabilities and that he was taking morphine for such pain.  
Moreover, a September 2005 VA treatment record reflects that 
similar findings to the ones in the June 2004 VA treatment 
records in addition to the fact that the veteran was again 
taking Percocet for pain.  The September 2005 VA treatment 
record reveals that the veteran had tried many different 
regimens and that none have been successful as his present 
one even though he had side effects from morphine and 
Percocet.

The Board is also precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

Thus, in the absence of medical evidence showing that the 
veteran is taking morphine and Percocet exclusively for pain 
from his right shoulder osteoarthritis and not for pain from 
his service-connected disabilities and resolving doubt in the 
veteran's favor, the Board finds that the veteran has side 
effects in cognitive functioning from medications taken for 
his service-connected disabilities that result in an 
inability to do sedentary work.  Therefore, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


